PCIJ_AB_71_LighthousesCreteSamos_FRA_GRC_1937-10-08_JUD_01_ME_04_FR.txt. 131

OPINION INDIVIDUELLE DE M. SEFERIADES

Avec le plus profond sentiment de mes devoirs de juge inter-
national, je me vois obligé de ne pas me rallier à l'arrêt de la
Cour et, me prévalant du droit que me confère l’article 57 du
Statut, j'expose mon opinion individuelle comme il suit:

I.

La question que la Cour avait à résoudre est très nettement
libellée par le compromis signé entre la France et la Grèce le
28 août 1936, et notamment par la partie du compromis qui
se trouve entre guillemets dans cette pièce ; 1a il est dit claire-
ment que la Cour est priée de trancher la question de savoir :

« Si le contrat, intervenu le ret/r4 avril 1913 entre la Société
française en nom collectif Collas & Michel, dite « Administra-
« tion générale des Phares de l’Empire ottoman », et le Gou-
vernement ottoman, portant prorogation, du 4 septembre 1924.
au 4 septembre 1940, des contrats de concession consentis à
ladite société, est dûment intervenu et partant est opérant vis-à-
vis du Gouvernement hellénique, en ce qui concerne les phares
situés sur les territoires de Crète, y compris ies îlots adjacents,
et de Samos, qui lui furent attribués à la suite des guerres
balkaniques. »

L'origine de ce différend n’est autre que l’Arrêt de la Cour
du 17 mars 1934. ;

D’aprés cet arrêt,. en effet, la Cour, tout en acceptant que le
contrat précité de 1913 intervenu entre le Gouvernement otto-
man et la Société Collas & Michel était dûment intervenu,
faisait cependant une réserve ; elle faisait en effet savoir à la
France et à la Grèce qu’étant donné que le compromis « ne
lui demandait vien d'autre qu'une décision de principe » .... « sa
tâche n'était pas de dire quels sont les territoires détachés de la
Turquie et attribués à la Grèce à la suite des guerres balka-
niques ou postérieurement e¢ où se trouvent les phares à l’égard
desquels le contrat de 1913 est opérant »; et cette réserve était
faite surtout — toujours d’après l’arrêt — parce que, en 1934,
« les Parties n'avaient pas discuté devant la Cour les questions
de fait et de droit pouvant être soulevées à cet égard, et sur les-
quelles elle n'a pas été appelée à se prononcer ».

Ainsi la Cour, dans son arrêt de 1934, réservant nettement
la question de savoir « quels étaient les territoires détachés de
la Turquie et attribués à la Grèce à la suite des guerres bal-

41
132 A/B 7I (PHARES EN CRETE, ETC.). — OP. SEFERIADES

x

kaniques ou postérieurement ef où se trouvent les phares à
Végard desquels le contrat de 1913 est opérant », fit naître le
compromis de 1936, qui ne lui demande que de se prononcer
sur la question qu’elle-méme avait réservée en 1934.

Tels sont les faits générateurs à la suite desquels la Cour
est appelée à se prononcer, si à l’égard de l’île de Crète et de
Vile de Samos, le contrat de 1913 « est dûment intervenu et
partant opérant ».

C’est tout simplement, comme il est dit dans le compromis
de 1936, « un cas d'espèce de l'arrêt antérieurement rendu »,
cas basé sur les réserves faites par la Cour.

Et la question posée comme ci-haut par le compromis, entre
guillemets et de façon très nette, est la seule que nous avons à
résoudre, et nous devons la résoudre dans toute son étendue.

Et qu'on ne dise pas que les réserves faites par la Cour en
1934 se trouvent non point dans le dispositif de son arrêt, mais
dans les considérants qui le précèdent, pour conclure que cette
réserve est inexistante ; que la Cour doit être censée avoir résolu
la question dans son ensemble en 1934, serait-ce à l’égard des
territoires de Crète et de Samos, et qu’il y a chose jugée à
leur égard ainsi qu’à Végard des autres territoires attribués à la
Grèce depuis les guerres balkaniques.

En effet, un tel raisonnement non seulement conduirait à
taxer les considérants d’un jugement comme d’une parfaite
inutilité, mais, dans le cas actuel, aurait porté une grave
atteinte à la valeur tant scientifique que morale de l'arrêt
de 1934, car on arriverait ainsi à considérer les différentes par-
ties de cet arrêt comme contradictoires, et par conséquent l'arrêt
comme inconséquent.

Par ailleurs, ce raisonnement fut écarté par le compromis de
1936 dès le début.

En effet, il est nettement accepté dans ce compromis que la
Cour permanente de Justice internationale a, dans son Arrêt
du 17 mars 1034, formulé « la réserve que le compromis ne lui
demande rien d’autre qu'une décision de principe et que sa
tâche n’est pas de dire quels sont les territoires détachés de la
Turquie et attribués à la Grèce à la suite des guerres balka-
niques ou postérieurement et où se trouvent les phares à l'égard
desquels le contrat de 1913 est opérant ».

C’est le texte même de la réserve qui, à Ja suite de nos déli-
bérations, fut libellé par la Cour en 1934.

Or, méconnaître tout d’abord le compromis, ce serait mécon-
naître la charte qui domine et encadre aujourd’hui notre compé-
tence. Restreindre sa portée, ne serait qu’un déni de justice
d'un genre spécial.

42
133 A/B 71 (PHARES EN CRETE, ETC.). — OP. SEFERIADES

Méconnaitre en second lieu les réserves faites par la Cour
dans son arrêt rendu en 1934, c’est méconnaitre, en ce qui
concerne ces réserves, la chose jugée.

Aussi, c'est en respectant tant l'arrêt de la Cour de 1934 que
le compromis de 1936, qui soumet à la Cour « un cas d’espèce
de l'arrêt antérieurement rendu par celle-ci », qu’on doit, à
mon avis, se prononcer sur la question de savoir si le contrat
intervenu le xer/14 avril 19r3 entre « Collas & Michel » et le
“Gouvernement ottoman était dûment intervenu et partant opé-
rant en ce qui concerne les phares situés sur les territoires de
Crète et de Samos.

Somme toute, la volonté des signataires du compromis de
1936 est de soumettre à la Cour un cas d'espèce qui ne lui fut
pas soumis en 1934, cas d'espèce sur lequel, d’après son arrêt
de cette époque, elle ne s’était pas prononcée et sur lequel elle
se réservait de le faire dans le cas où « des questions de fait et
de droit pouvant être soulevées à cet égard » lui seraient sou-
mises.

IT.

Bien que le compromis de 1936, sur la base duquel la Cour
est appelée à se prononcer, ne lui demande que: « si le contrat

du xer/14 avril 1913 .... est dûment intervenu et partant
opérant .... en ce qui concerne les phares situés sur les terri-
toires de Crète .... et de Samos.... », il semble cependant, dans

son préambule, indiquer à la Cour une certaine directive, qu’elle
devrait suivre pour se prononcer.

D'après ce préambule (par. 5), en effet, il est dit que la Cour
est priée de bien vouloir trancher la question qui lui est sou-
mise en ce qui concerne les îles de Crète et de Samos en tenant
compte de l’époque où ces territoires « ont dé détachés de VEm-
pire ottoman ».

Quel est cependant le sens de ce préambule ?

D'après l’avis de la sentence rendue par la Cour, les Par-
ties auraient voulu par là tout simplement restreindre les
pouvoirs de la Cour dans le sens qu’elle n'aurait pas à s'occuper
de toute autre question de fait ou de droit indépendante du
détachement. Ainsi, en suivant cette façon de penser, on devrait
conclure que, même s’il était stipulé, expressis verbis, dans une
contre-lettre signée par les contractants du 14 avril 1913 — la
Turquie et Collas & Michel — que la convention qu’elles venaient
de conclure ne devrait pas être considérée comme opérante à
l'égard des îles qui nous occupent, la Cour ne devrait pas le

43
134 A/B 71 (PHARES EN CRETE, ETC.). — OP. SEFERIADES

prendre en considération, ne devant se prononcer uniquement
que sur la date du détachement et pas sur autre chose.

Il m'est absolument impossible d’accepter cette façon de penser.

En effet, avec elle on ne fait que supprimer, et ce dans sa
complète totalité, le texte du compromis que les Parties ont eu
soin de mettre entre guillemets dans ce texte.

Évidemment, le paragraphe 5 du préambule du compromis a
un sens; mieux encore: ce préambule nous paraît absolument
nécessaire, pourvu cependant qu'il soit pris dans le seul sens
acceptable, qui est le suivant: Il veut dire tout simplement que
la Cour ne devrait point s’occuper dans la présente affaire de
l’époque où les territoires de Crète et de Samos furent attribués
à la Grèce, mais du détachement de ces territoires de la Turquie
indépendamment de leur union.

Et cette directive était absolument nécessaire dans notre cas;
il fallait en effet éviter toute identification et confusion possible
entre l’époque du détachement de la Turquie et de l’annexion
par la Grèce des territoires qui nous occupent, identification que
nous rencontrons soit dans le compromis soit dans l'arrêt de
1934.

Ce sens du paragraphe 5 du préambule du compromis de
1936 ressort de la facon la plus nette de toute la position de
Vaffaire; du Protocole de Lausanne, du compromis de 1931,
des discussions écrites et orales qui ont précédé l'arrêt de 1934
et de cet arrêt même.

IT.

A la suite des réflexions qui précèdent et me résumant, je
suis donc d’avis que la seule question sur laquelle la Cour doit
se prononcer est celle de savoir si le contrat de concession signé
par la Turquie en 1913, dont les effets devaient commencer en
1924 pour finir en 1949, « est dûment intervenu et partant est
opérant » à l'égard du Gouvernement hellénique en ce qui
concerne les îles de Crète et de Samos.

Pour arriver à la solution de cette question, Ja seule posée par
le compromis, la Cour devrait, à mon avis, examiner :

44
135 A/B 71 (PHARES EN CRÈTE, ETC.). — OP. SEFERIADES

I. Si, le 14 avril 1913, les territoires de Crète et de Samos
étaient détachés de l'Empire ottoman, sans s’occuper si à la
même date ils faisaient déjà partie du territoire hellénique.

2. Si, pour d’autres raisons dues, par exemple, à la volonté
expresse ou tacite des parties contractant la concession de 1913
— ou même uniquement de la partie concédante —, la concession

de 1913 devrait être considérée comme inopérante à l'égard
des îles qui nous occupent.

C'est de la réponse que comportent ces deux questions que
devrait, à mon avis, dépendre l'issue du procès actuel.

IV.

A quelle époque les territoires de Crète et de Samos
ont-ils été détachés de l'Empire ottoman ?

a) Pour nous prononcer sur ce point, il nous faut nécessai-
rement examiner quel est le sens courant du mot « détachés » ;

b) quel est le sens juridique de cette expression, au point
de vue du droit des gens et notamment en ce qui concerne la
question d’Orient et le morcellement de la Turquie ;

c) quel est le sens que les Parties en litige ont voulu lui
attribuer ;

d) quel est enfin le sens qui juridiquement doit lui être
reconnu par la Cour dans le cas de doute.

Et tout d’abord et en général, si l’on ouvrait le dictionnaire
de l’Académie française ou de Littré, on verrait nettement que
les mots « détacher » et « détachement » ont plus d’un sens.
Ils veulent dire dégager, écarter (détacher les bras), rendre dis-
tinct, éloigner (v. aussi le journal Le Journal du 27 septembre
1937, dans un article de M. Guy Mazeline: « .... on sent la
population sinon lointaine, du moins détachée... ») et, enfin,
délivrer ; et dans l’énumération de ces sens divers, ce n’est qu’en
quatorzième lieu que Littré attribue à ce mot le sens de
« rompre ». |

Au point de vue juridique, nous ne rencontrons le mot
« détacher » — à ma connaissance du moins — que dans un
seul cas; le cas de « bail à premier détachement » ou « bail à
convenant », signifiant justement non pas des terrains donnés
à bail perpétuel et rompant ainsi tout lien avec leur proprié-
taire, mais, au contraire, un bail fait pour un temps convenu,

45
136 A/B 7I (PHARES EN CRÈTE, ETC.). — OP. SEFERIADES

au bout duquel le propriétaire foncier pouvait déposséder le
tenancier.

Il en est de même en ce qui concerne les territoires détachés
de la Turquie de gré ou de force sous des titres différents au
cours de la question d'Orient.

Ainsi furent surtout détachées d'elle : la Serbie et les provinces
roumaines en 1856, la Bulgarie en 1878, Chypre et la Bosnie
et l’Herzégovine à la même époque, l'Égypte depuis 1867, la
Tunisie depuis 1881, pays qui tous depuis les époques précitées
— et à certains points de vue même avant — n'avaient plus
à subir et ne subissaient plus la servitude des concessions que
le Gouvernement turc se plaisait à mettre à la charge du terri-
toire sur lequel continuaient à subsister en entier tous les attri-
buts reconnus à la souveraineté.

Quel est donc en droit international le sens juridique qu’on
doit attribuer aux mots « territoires détachés » ?

De toute évidence, d’après nous: « Un territoire doit, au
point de vue du droit des gens, être considéré comme détaché
d’un État lorsqu'il est internationalement reconnu que les attri-
buts essentiels de la souveraineté appartenant à cet État ont
cessé d’exister pour appartenir désormais soit à ce territoire
soit à un autre Etat. Et ces attributs de souveraineté sans les-
quels la souveraineté n’est plus une souveraineté sont: le droit
de libre organisation politique, le droit d'autonomie en ce qui
concerne la gestion des intérêts sociaux, des services péniten-
tiaires, des cultes, de l’instruction publique, des rouages admi-
nistratifs, des systèmes d'impôts, des voies de communication,
de l’organisation de la police, le droit de législation civile et
criminelle, le droit de juridiction, l’obligation au service mili-
taire, le droit de libre commerce, le droit de pavillon, le droit
de conclure des traités, le droit de représentation. »

C'est 1a, quant à nous, la seule définition scientifique que,
sans tomber dans le factice et l'arbitraire, le droit international
nous autorise à donner à l'expression « territoires détachés ».
Elle coïncide du reste nettement avec la définition magistrale
donnée par M. le Président Huber dans sa sentence arbitrale
du 4 avril 1928, d’après laquelle la souveraineté présuppose non
pas un droit abstrait, dépourvu de manifestation concrète, mais
au contraire l'exercice continu et pacifique des fonctions et des
activités étatiques qui en sont l'élément constitutif et essentiel.

Les situations internationales se déterminent juridiquement
non ex nomine sed ex ve. Aussi, je ne saurai accepter, sur le
point spécial qui nous occupe, la « formule des diplomates »
portant l'étiquette de « l'intégrité de l’Empire ottoman », formule
devenue un thème de plaisanteries faciles, comme n’a pu que le
constater un publiciste français éminent.

46
137 A/B 71 (PHARES EN CRÈTE, ETC.). — OP. SÉFÉRIADÈS

Par ailleurs, c’est toujours de la sorte qu’aussi bien par la
doctrine que par la jurisprudence arbitrale internationale ont été
interprétées des situations internationales analogues, et ceci dans
des hypothèses bien moins indiscutables que la nôtre. Il en fut
notamment ainsi dans les cas des territoires cédés à bail par un
État à un autre, pour de très longues périodes, cas considérés —
quelle que fût l'expression employée — comme de véritables
détachements malgré le déguisement de l'acquisition. Aussi la
sentence arbitrale du 28 août 1902 concernant le litige entre
l'Allemagne, la France et la Grande-Bretagne d’une part, et le
Japon de l’autre, rendue par G. Gram et Louis Renault, a
justement considéré dans ses motifs les prétentions du Japon,
basées sur sa souveraineté, comme contraires aux faits et à
la pratique. |

Mais si, aussi bien grammaticalement que juridiquement, l’ex-
pression «territoires détachés de l’Empire ottoman » ne pouvait
avoir que le sens que nous venons de préciser, il nous paraît
hors de doute également que c’est dans ce sens même qu’elle a
été employée par la Grèce, lorsqu'elle signait aussi bien le Pro-
tocole XII de Lausanne que le compromis de 1936.

Par ailleurs, je ne puis accepter qu’en signant le Traité de
Lausanne les autres Puissances signataires pouvaient avoir une
conception différente sur ce point.

En effet, s’il en était autrement, on devrait supposer que ces
Puissances acceptaient encore que même à cette époque un
certain nombre de territoires déjà indépendants ou sous leur
administration ou leur protection, l’île de Chypre, l'Égypte, la
Libye, voire même la Tunisie, continuaient à être des terri-
toires non détachés de la Turquie, au point que cette Puissance
aurait encore le droit d’y passer des contrats de concession
dans le sens du Protocole XII.

Mais supposons même qu’il pourrait y avoir un certain doute
sur l'étendue du sens du mot « détachés »; à qui ce doute
devrait-il profiter ? A MM. Collas et Michel, en faveur de qui
cette sorte de servitude internationale de l'exploitation des
phares a été concédée par la Turquie, ou bien en faveur de ces
territoires et par conséquent de la Grèce ?

Poser la question c’est la résoudre.

En effet, d’après un principe général accepté unanimement
par la doctrine du droit des gens, tous traités « stipulant des
servitudes doivent être interprétés restrictivement, de telle façon
que la servitude, droit exceptionnel attaché au territoire d’un
État étranger, ne limite qu’au minimum la souveraineté de cet
État ».

47
138 . A/B 71 (PHARES EN CRETE, ETC.). — OP. SEFERIADES

C’est là du reste un principe général de droit reconnu par
toutes les nations civilisées, principe général que la Cour est
obligée d'appliquer en vertu de l’article 38 de son Statut.

Ce principe général est énoncé au surplus dans l’article 1162
du Code civil français comme il suit : « Dans le doute la conven-
tion s’interprète contre celui qui a stipulé, et en faveur de
celui qui a contracté l'obligation. » Et c'est naturel; en effet,
« toute obligation, toute aggravation d'obligation implique une
restriction apportée à la liberté naturelle du débiteur. On ne
peut donc pas plus présumer l'existence d’un engagement conven-
tionnel que celle d’une servitude. » (Baudry — Lacantinerie,
Traités de Droit civil, XII, n° 569.)

Indépendamment de la solution qu’on devrait préconiser en
se basant sur la date du détachement des îles de Crète et de
Samos de la Turquie, la Cour, de toute évidence à notre avis,
ne saurait passer sous silence le problème de savoir si ce contrat
ne devrait être considéré comme indiment intervenu et partant
inopérant vis-à-vis du Gouvernement hellénique pour d’autres
raisons.

En effet, le compromis est sur ce point précis et net. Au
surplus, non seulement c’est là le différend qui divise les Par-
ties en cause, mais l’examen de cette question finira, pensons-
nous, par démontrer le vrai sens du mot « détachement » tel
que les rédacteurs du compromis de 1936 l'ont conçu et com-
pris, ce qui lie la Cour, car sa compétence ne saurait dépasser
le cadre de cette volonté commune.

Et la volonté des Parties sur ce point est formulée nettement
dès les premiers mots du Mémoire français lorsqu'il s'efforce
— très juridiquement du reste — de « préciser le terrain du
débat et le point sur lequel la Cour est priée de statuer ».

Or, pour préciser ce terrain, le Mémoire français nous dit
nettement : « CE DONT IL S’AGIT EST PRECISEMENT CECI: Est-ce
que, dans une certaine période où ces territoires n'étaient pas encore
grecs, tls pouvaient déjà être considérés comme n'étant plus otto-
mans au point que le Gouvernement impérial ottoman n'avait plus
le droit d'y passer certains contrats ? »

C'est sur ce terrain, par ailleurs, qu’a porté tout l'effort des
plaideurs dans l'affaire que nous avons à juger.

48
139 A/B 7I (PHARES EN CRÈTE, ETC.). — OP. SEFERIADES

V.

_ Cependant, même en supposant qu’on devrait donner au mot

« détachement » le sens que lui attribue la Cour, pour arriver
ainsi à condamner la thèse hellénique, on ne saurait ne pas
examiner de plus près encore la question principale posée par
le compromis de 1936, c’est-à-dire la question de savoir si,
pour n'importe quelle raison juridique, tirée surtout du droit
ottoman, corroboré par le droit international lui-même sur ce
point, la Turquie n’avait cessé tant en fait gu’en droit de pouvoir
faire, en avril 1913, des concessions concernant les phares des
îles de Crète et de Samos.

En d’autres termes, si, pour employer les termes mêmes du
compromis, le contrat d’avril 1913 entre la Société Collas &
Michel et l’Empire ottoman « était däment intervenu et partant
opérant vis-à-vis du Gouvernement hellénique ». C'est, en somme,
toute la question que la Cour s’est posée en 1934, aux pages 7
et 8 de son arrêt, et qu'elle a résolue en principe favorable-
ment à la thèse française, fout en se réservant de se prononcer
sur le point de savoir s'il y avait des territoires sur lesquels cette
concession devait être considérée comme inopérante à l'égard de la
Grèce.

Il s’agit donc, dans le cas qui nous occupe, d'examiner éga-
lement quel est le sens de l'expression « dûment intervenu et
partant opérant vis-à-vis du Gouvernement hellénique », qui se
trouve dans le compromis du 28 août 1936, sur la base duquel
la Cour devrait rendre son arrêt.

La question du sens de cette expression a été déjà posée et
résolue par notre Arrêt du 17 mars 1934; ainsi, la Cour avait
déjà décidé, aux pages 16 et 17 de son arrêt, que les Parties
elles-mêmes étaient d'accord pour reconnaître que les mots
« dûment intervenu » sont tirés de l’article premier du Proto-
cole XII, et qu’ils ont dans le compromis le même sens que
dans le Protocole.

De toute façon, sur ce même point, la Cour a nettement
accepté (pp. 20 et 26 de son arrêt) qu’il fallait examiner la loi
ottomane pour pouvoir se prononcer sur la validité ou la non-

validité du contrat de concession de 1913.

La question n'étant pas différente aujourd’ hui, le soussigné
est d’avis que la Cour ne pouvait se refuser à examiner la
question de savoir si le contrat de 1913, concernant les îles de
Crète et. de Samos, a été fait conformément aux prescriptions de
la loi ottomane. |

Or, nul doute que la loi ottomane a été complètement et
absolument violée dans les deux cas spéciaux qui nous occupent.

49
I40 A/B 7I (PHARES EN CRETE, ETC.). — OP. SEFERIADES

En effet, quelle est la loi ottomane que nous devons prendre
en considération ? ,

Dans un certain nombre de pays, toutes les lois du pays ne
sont pas identiques pour tous les territoires de ce pays même.
En France — Alsace et Lorraine et colonies —, en Grèce, en
Angleterre, et notamment en Turquie, puisque c’est elle qui
nous occupe, un certain nombre de territoires étaient ou sont
régis par des lois différentes. Il en fut ainsi notamment pour
ce qui concerne les territoires de la Crète et de Samos.

Aussi, pour répondre a la question de savoir si la concession
de 1913 était faite dément, c'est-à-dire conformément aux lois
turques, on doit prendre en considération, non pas les lois
turques s'appliquant à Constantinople, dans le Liban ou en
Thrace, mais uniquement les lois turques applicables sur les
îles de Crète et de Samos; en effet, il est évident qu’en déci-
dant d’un côté que ces îles n’étaient pas encore, en avril 1913,
détachées de la Turquie, on arrive forcément, de l’autre, à
considérer l’ensemble de leurs lois comme une partie du régime
législatif ottoman.

Or, de toute évidence, d’après ce régime spécial du droit public
ottoman, régime qui est devenu en même temps un régime
international, — car il ne vit le jour qu'à la suite d’interven-
tions étrangères et de conventions internationales acceptées par
la Turquie, qui ne lui permettaient même pas de modifier ce
régime sans la volonté expresse ou tacite des autres États
contractants, — la Turquie ne pouvait plus, en avril 1913,
signer dûment des concessions concernant les îles de Crète et de
Samos, ui en faveur de ses propres ressortissants, ni à plus forte
raison en faveur des personnes de nationalité étrangère, allemandes,
françaises, italiennes ou russes.

De tels contrats de concessions devant être considérés comme
indûment signés, ils seraient inopérants à l'égard des îles qui
nous occupent ; aussi, ils ne sauraient lier d'aucune façon les
États auxquels furent unis les territoires de ces îles. L'examen
spécial de la situation juridique internationale de ces territoires
confirmera nettement notre façon de penser.

VI.
Île de Crète.

Et tout d’abord, voyons à quelle époque on est autorisé —
et même obligé — à dire que l'île de Crète s’est détachée
de la Turquie.

L'île de Crète s’est, à notre avis, détachée en fait de la
Turquie —- et je prends le mot « détaché » avec son sens nor-
mal — lorsque, en 1897, les troupes ottomanes furent obligées
de quitter son territoire pour ne plus y revenir.

50
I4I A/B 7I (PHARES EN CRÈTE, ETC.). — OP. SEFERIADES

Ce détachement fut même un détachement absolument juri-
dique, lorsque la Constitution votée par le Parlement crétois le
29 avril 1899 a été confirmée par les Puissances à Rome en Igor. .

Depuis lors, en Crète, l’ingérence du Sultan fut nulle. Depuis
1906, ce détachement devint, même un axiome de la question
d'Orient ; en effet, à cette époque, les grandes Puissances
firent remettre au roi des Hellènes leur fameuse note, d’après
laquelle, reconnaissant « d’une manière pratique l'intérêt que
S. M. le roi des Hellènes doit toujours prendre à la pros-
périté de la Crète, se sont mises d'accord pour proposer à
Sa Majesté que désormais, foutes les fois que le poste de
Haut-Commissaire de la Crète deviendra vacant, Sa Majesté ©

désignera un candidat .... et portera son choix officielle-
ment à leur connaissance ».

Enfin, l’île de Crète, Etat mi-souverain depuis 1897 jusqu’en
1912, devint une province hellénique à cette dernière époque,
lorsque a) le 2 mars 1912, un décret de l'Assemblée crétoise
« supprima l'institution d’un gouvernement séparé en Crète du
reste du royaume de la Grèce », et surtout, b) lorsque, le
rer octobre de la même année, le Gouvernement hellénique
déclara au Gouvernement crétois que « la Grèce accepte qu'il
existe désormais un Parlement commun au Royaume libre et
à Vile de Crète ».

A la suite de ces faits, et surtout à la suite de l’issue favo-
rable de la guerre balkanique, le 16 février 1913, le drapeau
turc en zinc, dernier vestige de la suzeraineté turque, placé
sur un îlot adjacent de l’île (la Sude) fut amené ef remplacé
par le drapeau grec.

Telle est, en quelques mots, l’histoire exacte et indiscutable
du détachement de l’île de Crète de la Turquie.

Mais alors, objecte-t-on, si la Crète était déjà détachée de
la Turquie en 1807, pour faire, depuis le mois de février 1913,
partie définitive des territoires de la Grèce libre et indépendante,
pourquoi les différents traités qui ont suivi ces guerres, et notam-
ment le Traité de Londres du 30 mai 1913 et celui d'Athènes
du 14 novembre de la même année, ont-ils cru devoir affirmer
la renonciation du Sultan à ses droits à l’égard de l’île de Crète?
En effet, si cette île était déjà grecque le re avril 1913, ou
même si le Sultan n'avait plus, à cette époque, absolument
aucun droit sur la Crète, les mentions des traités ci-haut indi-
qués, concernant l’île de Crète, seraient absolument inutiles.

La réponse à cette argumentation n'est pas difficile. C'est
la réponse donnée, en 1814, lors du Congrès de Vienne, par
Talleyrand à Humboldt lorsque ce dernier se refusait à accepter,

51
142  A/B 71 (PHARES EN CRETE, ETC.). — OP. SEFERIADES

comme inutile et allant de soi, certaine déclaration proposée
par le premier : « Si cela va bien sans le dire, cela irait encore
mieux en le disant. »

Et c’est justement ce que la Grèce a voulu en ce qui concerne
Vile de Crète : affirmer de nouveau un fait existant. Elle a pensé
tout simplement que ce qui allait bien sans le dire, irait encore
mieux en le disant.

Du reste, une tactique analogue a été plus d’une fois suivie
par la pratique internationale. Aïnsi, je me contente de citer
les articles 118 et 120 du Traité de Sèvres du ro aoûf 1920.

D'après le premier de ces textes, la Turquie reconnaissait le
protectorat de la France au Maroc et en acceptait toutes les
conséquences, et c’est la même phraséologie que nous rencon-
trons dans l’article 120 en ce qui concerne la reconnaissance
par la Turquie du protectorat de la France sur la Tunisie. Or,
vraiment, la reconnaissance d’une situation existant, en ce qui
concerne la Tunisie, depuis 1881, et le Maroc, depuis 1912,
reconnaissance qu'on stipulait comme ci-haut en 1920, était
d’une parfaite inutilité à cette époque ; aussi je me permets de
penser qu’il ne saurait venir à l’idée de personne de conclure,
à la suite du Traité de Sèvres de 1920 — en supposant ce traité
ratifié —, que c'est uniquement depuis cette date qu'on devrait
prétendre que les anciens liens unissant la Turquie avec la
Tunisie ou le Maroc devraient être considérés comme détachés.

*
* *

Bien que l’argumentation qui précède nous paraisse conduire
infailliblement à la conclusion que l’île de Crète a été détachée
de la Turquie avant le 1et/r4 avril 1913, date du contrat de
concession entre cette Puissance et la Société Collas & Michel,
fait qui doit étre considéré comme rendant inopérant ce contrat

Végard de la Crète, et par conséquent de la Grèce, qui s’est
subrogée à elle, je dois également examiner la question de savoir
si ce contrat ne devrait pas être également considéré comme
inopérant à l'égard de cette île pour des raisons d’un ordre
différent.

ok
* *

Ainsi qu'il a été déjà constaté, dès le 29 avril 1899 l’île de
Crète était régie par une Constitution spéciale approuvée par
les grandes Puissances. En effet, cette Constitution, élaborée
par une Assemblée crétoise générale et adoptée par elle, avant
qu'elle ne devint définitive tant au point de vue turc qu’au point
de vue international, fut notifiée à la France, l'Angleterre,
l'Italie et la Russie. Celles-ci la firent examiner par leurs repré-
sentants à Rome, constitués en conférence sous la présidence

52
143  A/B 7I (PHARES EN CRÈTE, ETC.). — OP. SÉFÉRIADÈS

du ministre des Affaires étrangères d'Italie. Ils demandèrent
certaines modifications, qui furent acceptées par l’Assemblée
crétoise. De la sorte, cette Constitution devint absolument défi-
nitive (voir Livre bleu anglais, 1901, n° 31 et n° 74).

La valeur juridique de cette Constitution crétoise, tout au
moins dans ses traits généraux, n’a jamais été contestée par la
Turquie ; la Grèce, de son côté, n’avait aucune compétence pour
la contester.

Étant donné, d’autre part, que la France, par ses représentants,
avait accepté son texte à Rome, il est hors de doute que nous
nous trouvons là devant un texte international accepté par les
Parties en cause, texte international que la Cour devrait appli-
quer conformément à l’article 38 de son Statut.

Mais ce qu'il faut surtout relever, c’est que, pour ceux qui
sont d’avis que, malgré cette Constitution, l’île de Crète conti-
nuait à faire partie de l'Empire ottoman, cette loi constitu-
tionnelle devrait certainement être considérée comme une loi
_turque, bien qu’applicable uniquement à l’île de Crète.

Or, que lit-on dans la Constitution qui nous occupe ? Tout
d’abord, immédiatement après l’article premier déclarant que
Vile de Crète jouit a’ une autonomie complète, l’article 2 for-
mulant nettement qu’« aucune servitude ne peut être établie sur
ce territoire ».

Mais, plus spécialement eu égard aux contrats, traités ou
conventions concernant l’île de Crète, quel était le pouvoir qui,
seul, avait la compétence au point de vue juridique de les signer ?

La réponse à la question, nous la rencontrons franche et
nette dans l’article 30 de la Constitution précitée, qu'elle soit
considérée comme un traité international ou comme un texte
législatif turc internationalement imposé à la Turquie, et en
conséquence ne pouvant pas être modifié par sa seule volonté.

D'après ce texte, « Le prince, représentant l'État [c’est-à-
dire la Crète], conclut des conventions pour lesquelles il demande
le vote de la Chambre, frappe monnaie et confère des décorations. »
Ce texte est, on ne saurait nous contredire, aussi net que pos-
sible. En conséquence de ces dispositions, le prince seul avait,
en Crète, le droit de conclure des conventions. Au surplus, ce
texte est également corroboré par d’autres articles de la loi
constitutionnelle qui nous occupe.

Je me contente de citer l’article 18, en vertu duquel il ne
peut y avoir d’autres monopoles en Crète que ceux établis en
vertu d’une loi pour créer des revenus publics ou dans l'intérêt
de la sécurité publique ; et l’article 61, en vertu duquel, sans
une loi votée par la Chambre et sanctionnée par le prince,
aucun impôt ne peut être imposé ni prélevé ; des emprunts ou
des conventions engageant les finances de l'État ne sont point

53
144 A/B 71 (PHARES EN CRETE, ETC.). — OP. SEFERIADES

contractés ; des pensions ou gratifications à la charge du Trésor
ne sont pas accordées.

D’aprés ce qui précéde, il appert, me semble-t-il, clairement
que, conformément au statut crétois, les autorités turques de
Constantinople n’avaient plus aucun droit pour passer dûment
des conventions concernant le territoire de cette ile. Du reste,
depuis cette époque, toutes les conventions concernant Vile de
Crète passées avec des sociétés ou compagnies étrangères ont
été stipulées et signées par les autorités crétoises, sans que le
Gouvernement turc de Constantinople s’y mêlât et sans même
qu'il protestât.

La pratique internationale s'était donc absolument conformée
au texte constitutionnel précité qui fut internationalement
accepté, même en supposant que ce n'était là qu’un texte de
loi turque.

Le Mémoire hellénique cite un certain nombre d'exemples
de ces concessions : concessions de lignes téléphoniques, conces-
sions du monopole du sel, etc.

Je crois donc absolument inutile de les répéter, et je me
contente de renvoyer à la page 16 du Mémoire hellénique.

Par contre, bien qu’on soutienne vaguement le contraire du
côté de Collas & Michel, aucune concession concernant Vile de
Crète n’a été accordée par le Sultan depuis 1899.

Mais alors, en vertu de quelle règle, de quel texte, la Société
Collas & Michel peut-elle prétendre que les autorités de Constan-
tinople seules avaient le droit de lui céder dûment l’exploita-
tion des phares situés sur l’île de Crète ? Pourquoi elle seule,
en vertu de quel privilège, qui serait un privilegium odiosum,
parmi toutes les sociétés et compagnies du monde entier, aurait
eu le droit de se faire dûment concéder sur l’île de Crète des
droits par l'autorité centrale de Constantinople ?

À mon point de vue, c’est une prétention complètement incom-
préhensible. J’ai lu les mémoires du Gouvernement français et
entendu les explications verbales développées devant nous ;
celles-ci se résument tout simplement au développement de la
prétention que le Sultan était encore, le 14 avril 1013, le suzerain
de Vile de Créte.

On a parlé des droits généraux de la suzeraineté comme si
ces droits étaient dans toutes les circonstances absolument iden-
tiques et comme si, dans le cas où il y aurait même une souve-
raineté, tous les territoires soumis 4 cette souveraineté étaient
soumis aux mémes lois. Or, il est indubitable qu’il n’en est pas
du tout ainsi: « Dire qu’un Etat est mi-souverain, cela ne suffit
pas pour déterminer la condition de cet Etat vis-à-vis de son
suzerain. Il y a, en effet, autant de souverainetés qu’il y a d’Etats
mi-souverains. C’est de l'acte constitutif de la mi-souveraineté
que dépendent, en définitive, les attributions du suzerain.... »

54
145  A/B 71 (PHARES EN CRÈTE, ETC.). — OP. SEFERIADES

Or, dans le cas actuel, c’est évidemment à la Constitution
de 1899, qu'elle fût une constitution d'Etat autonome ou qu’elle
fût greffée sur le régime organique général de l’Empire turc,
que nous avons tout d’abord à recourir pour voir, d’une part,
quelle était la compétence du pouvoir central de la Turquie,
et, de l’autre, la compétence des autorités crétoises, autorités
sous la suzeraineté de la Porte, qui devait être suivie par les
signataires du contrat de concession de 1913.

C'était là une condition absolument nécessaire, d’après l'arrêt
même de la Cour de 1934, pour que la concession de 1913 pit
être considérée comme dûment faite par la Turquie et, en
conséquence, opérante à l'égard de la Grèce en ce qui concerne
Vile de Crète.

Au surplus, la Société Collas & Michel savait parfaitement
quelles étaient ces lois, turques ou non, qui devaient être obser-
vées en Crète, pour que la concession qu'elle désirait pit avoir
un effet tant soit peu légal. Elle savait parfaitement que cer-
tains territoires se trouvant sous la suzeraineté ou même sous
la souveraineté de la Turquie étaient régis par des lois spéciales
qui, seules, étaient applicables en la matière, lois que la Tur-
quie elle-même, de gré ou de force, avait acceptées et qui régis-
saient les provinces placées sous sa suzeraineté. .

Je pourrais citer plus d’un exemple concernant spécialement
la question des phares qui nous occupe.

Le premier contrat concernant les phares a eu lieu en 1860,
c’est-à-dire quatre années après le Traité de Paris du 30 mars
1856. En vertu de ce dernier, article 22, les Principautés de
Valachie et de Moldavie (la Roumanie de nos jours) étaient placées
sous la suzeraineté ottomane. Cependant, le contrat de 1860 con-
cernant la concession des phares en faveur de la Société Collas &
Michel ne s’étendit pas sur les ports roumains de la mer Noire.

En effet, d’après l’annexe A de ce contrat, aucun des phares
ne se trouvait sur le territoire roumain, ce qui veut. dire sim-
plement que, malgré la suzeraineté de la Porte sur la Roumanie
à cette époque, cette suzeraineté ne comportait pas le droit en
faveur du Gouvernement de Constantinople de conférer des
concessions, et notamment une concession des phares, sur les
territoires roumains, et ce parce que, à la suite de la mi-sou-
veraineté roumaine, telle qu’elle était fixée par l’article 22 du
Traité de 1856, les lois locales, qu’elles fussent des lois turques
ou non, ne permettaient pas aux autorités de Constantinople
de signer de pareilles concessions. Il n’en fut pas autrement en
ce qui concerne l’île de Chypre.

Au surplus, toutes les sociétés concessionnaires étrangères sur
l’île de Crète en vertu de concessions faites par le Sultan
avant 1897 ont dû reconnaître que, depuis la Constitution cré-
toise de 1899, ces concessions ne pouvaient plus être dûment
renouvelées entre elles et les autorités de Constantinople, parce

55
146  A/B 7I (PHARES EN CRETE, ETC.). — OP. SEFERIADES

que, depuis cette époque, la Crète était régie par des lois spé-
ciales, et ce, même dans le cas où ces lois spéciales devaient
être considérées comme des lois turques.

Seule la Société Collas & Michel a insisté pour une solution
opposée.

Mais il y a plus. Le contrat de concession du 14 avril 1913
renouvelle les conditions générales du contrat primitif de 1860.
Or, ce contrat primitif, contrat bilatéral, présuppose des condi-
tions à la charge de l’autorité centrale ottomane de Constan-
tinople, dont l'exécution en 1913 était absolument impossible
dans l’île de Crète.

Ainsi, par exemple, d’après l’article 5, les terrains néces-
saires pour les phares devaient être prêtés gratuitement par le
Gouvernement ottoman. Ces terrains, toujours d’après ce même
texte, devaient cependant être considérés comme propriété otto-
mane, et les autorités ottomanes auraient le droit d’y entrer et
de prendre toutes mesures de police.

Mais, en 1013, le Gouvernement de Constantinople ne pou-
vait plus avoir, en Crète, des terrains à sa disposition; donc,
comment pouvait-il stipuler, à cette époque, qu’il en disposerait
en faveur de la Société Collas & Michel? Ces terrains appar-
tenaient alors à la Crète et, d’après la loi constitutionnelle de
1899, le territoire crétois était inaliénable (art. 2), aucune servi-
tude ne pouvant être établie sur ce territoire. Bien plus, il ne
pouvait même pas être acquis des droits immobiliers sur les
îlots adjacents sans une autorisation du pouvoir local (art. I9,
al. 3), disposition qui suppose nettement que la compétence des
autorités crétoises — et elle seule — s’étendait aussi bien sur
ces îlots que sur la mer territoriale de Vile.

Dans ce même ordre d'idées, d’après l’article 6 du contrat de
concession, les matériaux destinés à la construction ou a la
réparation des phares devaient être exempts de droits de douane.
Mais, depuis 1899, les questions douanières en Crète ne
dépendaient plus du pouvoir central de Constantinople ; ainsi,
même les produits ottomans, en entrant en Crète, payaient des
droits douaniers. Et la Turquie elle-même avait accepté cet
état de choses (voir Livre bleu anglais, nos 106-107).

Bref, toute la convention concernant la concession des phares
présupposait à la charge du Gouvernement ottoman des obliga-
tions — ainsi qu'un droit de contrôle — que ce pouvoir cen-
tral, non seulement se trouvait tant en fait qu’en droit dans
l'impossibilité juridique d’exécuter ou d’exercer, mais que, éga-
lement, il ne pouvait, par des conventions postérieures à la
Constitution crétoise, charger le Gouvernement crétois d'exécuter :
ou d'exercer à sa place.

C’est dire tout simplement que la concession de 1913 faite par
la Turquie en faveur de la Société Collas & Michel ne pouvait

56
147  A/B 7I (PHARES EN CRETE, ETC.). — OP. SEFERIADES

d'aucune façon concerner la Crète, comme elle ne pouvait
concerner l'île de Chypre, l'Égypte ou la Tunisie, de même que
celle de 1860 ne pouvait concerner la Roumanie, territoires régis
par des lois spéciales, même en supposant que ces lois fussent
des lois rentrant dans le régime général des lois turques.

Ainsi, si MM. Collas et Michel voulaient, en se conformant au
droit, renouveler leur concession des phares sur l’île de Crète
même, c’est avec le Gouvernement crétois — ou le Gouverne-
ment hellénique, suivant les époques — qu'ils auraient dû
traiter, et sûrement, dans ce cas, nulle prétention de la Porte
en sens contraire ne saurait s'élever.

VII.
Île de Samos.

La situation internationale de l’île de Samos au point de vue
qui nous occupe, c’est-a-dire notamment au point de vue de la
question de savoir si le Gouvernement impérial ottoman de
Constantinople avait, en 1913, la compétence juridique de passer
dûment un contrat de concession pour l’exploitation des phares,
bien que non tout à fait identique, se rapproche de la question
posée a propos de l’île de Crète.

En effet, même dans le cas de l'île de Samos, nous avons un
statut organique qui semble résoudre complètement le problème.
Ce statut est celui du 22 décembre 1832, renouvelé en 1852.

En vertu de ce régime, la Sublime-Porte, d'accord avec les
représentants de la France, de la Grande-Bretagne et de la
Russie, et à la suite de l'intervention de ces Puissances,
octroyait à l'île de Samos des droits d’une large autonomie,
droits qu'elle ne pouvait même pas réduire, car ces droits
résultaient nettement de la protection internationalement reconnue
et exercée sur l’île par l'Angleterre, la France et la Russie. Ainsi,
notamment, le Sultan n'avait même pas le droit d'envoyer sur
l’île la moindre milice. Aussi, à la suite d’un pareil envoi, en
1912, les flottes des Puissances protectrices de l’île intervinrent
et Samos fut libérée de sa présence. Immédiatement après,
toujours en 1912, Samos fut occupée par les troupes hellé-
niques sans nulle protestation de ses protecteurs.

A la suite de ces événements — événements historiques —,
on pourrait, me semble-t-il, être facilement autorisé à conclure
que l’île de Samos était virtuellement détachée de la Turquie
avant le contrat des phares du xrer/14 avril 1913.

Cependant, même en supposant qu'il ne devait pas en être
ainsi, il est tout au moins absolument certain que l’île de Samos

57
148  A/B 7I (PHARES EN CRÈTE, ETC.). — OP. SEFERIADES

était régie par des lois organiques spéciales, qui seules — seraient-

                                                  

Cour, conformément à son arrêt de 1934, pour décider si la
concession de 1913 était faite dûment ou indûment.

Contentons-nous donc d’analyser les lois que la Sublime-Porte
octroya comme ci-haut à la Principauté de Samos, c’est-à-dire
les statuts organiques de 1832 et de 1852 concernant cette île.
C'est cette analyse seule qui est de nature à nous démontrer
si c'était le Gouvernement ottoman de Constantinople ou bien
le Gouvernement samien qui avait juridiquement la compétence
pour passer des contrats opérants de concession concernant l’île
de Samos avec la Société Collas & Michel, pouvant produire
leurs effets depuis 1924 jusqu’en 1940.

*
* %

D'après les statuts organiques précités, l’autorité intérieure de
l’île résidait en un conseil composé de membres choisis parmi
les notables du pays et présidé par le prince de Samos nommé
par la Porte. Ce conseil avait l’administration générale de l’île,
et c'est ce conseil seul, d’après le statut organique, qui avait
le pouvoir de régler dûment les diverses branches de l’adminis-
tration de l’île et de décider librement les questions relatives
au commerce (art. 2).

En outre, c’était ce conseil qui devait pouvoir diriger les
relations extérieures de l’île, bien que sur ce dernier point son
président — président nommé par la Porte — avait le droit de
veto (art. 4 im jine).

L'île devait, par contre, payer directement à la Sublime-Porte
en tout et pour tout un impôt annuel de 400.000 piastres.

Ces textes sont les seuls, me semble-t-il, qui juridiquement
concernent directement le problème qui nous occupe. Or, l’inter-
prétation juridique de ces textes, concernant d’une part
l'étendue des droits reconnus à la Principauté samienne, et de
l’autre l'étendue des droits réservés au Sultan, me paraît abso-
lument favorable à la thèse hellénique.

L'île de Samos se trouvait, en 1913, dans la méme situation
juridique que l’Egypte, la Roumanie jusqu’en 1878, la Bulgarie
jusqu’en 1908.

Aussi, bien que le contraire a pu être avancé, sans qu ‘on ptt
citer un seul exemple, toutes les concessions faites à l’île de
Samos depuis cette époque ont été dûment conclues, non point
par le Sulian, mais par le Conseil samien.

58
149 A/B 7I (PHARES EN CRÈTE, ETC.). — OP. SEFERIADES
Il en fut ainsi notamment :

1° d’une concession téléphonique, faite en vertu d’une loi du
27 juin 1890, et plus spécialement réglementée le 14 août 1890 ;

2° d’une concession concernant la construction et l’exploi-

tation d’une ligne de tramways, stipulée le 4 septembre 1808 ;

3° d’une concession concernant la fabrication privilégiée des
allumettes, du: 22 octobre 1890.

Et je passe sur bien d’autres analogues, concernant les vins
champagnisés, les pétroles, les charbons, la pêche des éponges, etc.

Bien plus, des concessions stipulées par le Gouvernement
ottoman en faveur de sociétés dont les droits s’étendaient sur le
reste de l’Empire ottoman ne s’étendaient pas sur l’île de Samos.

Il en fut ainsi spécialement de la Régie des tabacs. Aussi, les
petits bateaux chargés par la Régie de poursuivre la contre-
bande du tabac en Turquie n'avaient même pas le droit d’aller
jusqu'à Samos. Sur ce point, j'ai entre les mains une commu-
nication du 27 août 1895, signée par le Grand Vizir Sait, et
adressée à là principauté de Samos, qui fait savoir au gouver-
nement de cette île qu’un ordre net et précis a été donné aux
bateaux de la Régie de ne pas s'approcher des côtes samiennes
et que tel capitaine d’un bateau qui n’avait pas suivi ces instruc-
tions a été puni et révoqué.

Du reste, si on reconnaissait à la Turquie, contrairement à
ses propres lois, mais lois également internationales, le pouvoir
d'étendre sur l’île de Samos les concessions agréées par elle
sur le reste de l’Empire, cette Puissance serait arrivée par des
voies détournées à faire payer à Samos, non plus un impôt
de 400.000 piastres EN TOUT ET POUR TOUT, mais un impôt bien
Supérieur.

Je sais que, malheureusement, en ce qui concerne la conces-
sion Collas & Michel, cette société a pu arriver, malgré ce qui
précède, à faire oublier à la Porte les lois qu’elle-méme, de gré
ou de force, avait données à l’île, et qu’ainsi cette société a
pu installer sur les côtes samiennes deux phares, l’un en 1890,
l’autre en 1912, sans que la voix protestative de l’île de Samos
ait pu être entendue. Mais comment protester ? Les concession-
naires avaient justement la nationalité d’un pays qui était une
des nations protectrices des droits de l’île de Samos à l'égard
.de la Porte, et envers lequel les Samiens n’ont jamais cessé de
montrer leur reconnaissance.

Cependant, comme il a été très bien remarqué, on ne sau-
rait conclure de là que les lois d’ordre public sont susceptibles
de prescription extinctive, prescription qui dans notre cas serait
même d’une assez courte durée.

59
150  A/B 7I (PHARES EN CRÈTE, ETC.). — OP. SEFERIADES

*
* *

VIIL.

A l'argumentation qui vient d’être développée, aussi bien
pour l’île de Crète que pour Samos, on pourrait peut-être objec-
ter que si, d’un côté, la Cour doit de toute façon se pro-
noncer sur la question de la validité ou non du contrat du
Ier/14 avril 1913 concernant les phares des deux îles, on ne
saurait, de l’autre, refuser de reconnaître cette validité, étant
donné que de pareilles conventions doivent être considérées
comme ayant été stipulées dans l'intérêt de la navigation inter-
nationale (Imperial interest). Que, par ailleurs, dans ce but même,
il y a au moins deux cas où des conventions internationales
avaient stipulé nettement que l’administration des phares échap-
perait 4 la compétence exclusive de l'État sur lequel ces phares
étaient situés: C'est le cas du cap Spartel et le cas des phares
de l'Irlande, les derniers réservés, à certains points de vue,
en faveur de la Grande-Bretagne par le Traité du 6 décembre
1921.

Évidemment, il ne saurait venir à l'esprit de personne de
contredire une pareille vérité. Toute convention internationale,
quelle que soit sa forme, peut poser des exceptions même à
certains principes généraux de notre discipline, et notamment
établir des servitudes. Mais,

1° Ces réserves et ces servitudes ne sauraient d’aucune façon
se présumer ; elles doivent être claires et nettes; et précisé-
ment dans l'affaire pendante devant nous, tout au moins en ce
qui concerne l'île de Crète, il était nettement formulé par
l'article 2 de la Constitution crétoise, acceptée par la France,
que «le territoire crétois est inaliénable » et qu’« aucune ser-
vitude ne peut être établie sur ce territoire ».

2° La Turquie n’a jamais été un grand pays maritime, ni
même, au point de vue maritime, un petit pays. En tout cas
jamais, au grand jamais, les Puissances qui avaient présidé à
la libération de la Grèce et des îles de Crète et de Samos
n'auraient pu penser qu'il serait utile pour la navigation inter-
nationale de confier l'éclairage des côtes de la Méditerranée
orientale à la Turquie et à ses concessionnaires, en ce qui
concerne les territoires qu’on délivrait de son joug.

3° La question de l'éclairage des côtes d’un pays est, d’une
part, tellement vitale pour ce pays, surtout à notre époque
des sous-marins et du pétrole, et de l’autre, tellement grande
est la responsabilité internationale des États riverains sur ce
point, qu’on ne saurait même supposer la possibilité de sa
60
_151  A/B 71 (PHARES EN CRETE, ETC.). — OP. SEFERIADES

soumission facite aux clauses d’un contrat de concession, conclu
contrairement au régime de son statut international.

4° Enfin, et somme toute, c’est l'intérêt international avant
tout qui exigeait, en 1913, que la responsabilité de l'éclairage
des côtes crétoises et samiennes incombat non pas à la Tur-

                                                    

sociétés allemandes, françaises, italiennes, russes ou autres —
mais aux gouvernements des îles en question, îles placées soit
en droit soit en fait sous le contrôle plurilatéral des grandes

Puissances.

*
* *

Concluant à la suite des réflexions qui précèdent, je suis
d’avis que la Cour, pour se prononcer sur la question qui lui
est posée par les Parties dans le présent litige, est enfermée
dans le dilemme suivant :

ou bien le mot « détachés », en ce qui concerne les îles de
Crète et de Samos, doit être interprété conformément au sens
indiqué par le Mémoire français dès ses premières lignes, sens
accepté également par la Grèce, et alors le contrat de conces-
sion de 1913 ne saurait être considéré comme dûment inter-
venu et, en conséquence, opérant à l'égard de la Grèce;

ou bien ces îles étaient encore à cette époque des territoires
soumis à la souveraineté de la Turquie et, comme tels, régis
par des lois turques ; mais alors le contrat de 1913, n'ayant
pas été signé, en ce qui concerne la Turquie, par des personnes
compétentes, conformément à ses propres lois, n’a pas été signé
dûment et, en conséquence, il doit être considéré comme inopé-
rant à l'égard de ia Grèce,

Ainsi, quelle que soit celle des deux propositions du dilemme
qui précède, il m'est avis qu’on ne saurait considérer le contrat
de concession de 1913 comme dûment signé en ce qui concerne
les îles de Crète et de Samos.

Et, pour nous résumer nettement, nous concluons :

Le contrat de concession du re/14 avril 1913, signé entre la
Société Collas & Michel et le Gouvernement de Constantinople,
n'étant pas dûment intervenu en ce qui concerne les îles de
Crète et de Samos, la Grèce ne saurait être considérée comme
subrogée dans les droits et charges de la Turquie vis-à-vis de
la société française indiquée comme ci-haut.

(Signé) S. P. SÉFÉRIADÈS.

61
